IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ORESTES J. FERRER,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-5178

TRULY NOLEN OF AMERICA,
INC. AND CRAWFORD &
COMPANY,

      Appellees.


_____________________________/

Opinion filed March 20, 2017.

An appeal from an order of the Judge of Compensation Claims.
Mark A. Massey, Judge.

Date of Accident: December 8, 2010.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.

Janet M. Greene of Janet M. Greene, P.A., Tampa, for Appellees.



PER CURIAM.

      In this workers’ compensation appeal, Appellant challenges an order of the

Judge of Compensation Claims (JCC) awarding a statutory guideline attorney’s fee

as set forth in section 440.34(1), Florida Statutes (2010). On remand pursuant
to Castellanos v. Next Door Co., 192 So. 3d 431 (Fla. 2016), we affirm the attorney

fee and cost order of October 8, 2014, on the basis of the JCC’s alternate ruling.

Competent, substantial evidence exists to support the JCC’s alternative finding in

support of the fee awarded. Appellant failed to satisfy his burden of proof regarding

the requested attorney’s fees. Specifically, Appellant failed to introduce evidence

delineating the attorneys within the subject law firm who worked the hours claimed

in the Verified Petition for Attorney Fees and/or to establish the appropriate hourly

rate for the attorney hours expended.

      AFFIRMED.

WOLF, ROWE, and M.K. THOMAS, JJ., CONCUR.




                                         2